Citation Nr: 1641032	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from December 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The March 2010 rating decision granted service connection for obstructive sleep apnea and assigned an evaluation of 30 percent effective July 30, 2007.  During the pendency of the claim a November 2014 rating decision assigned a 50 percent evaluation for obstructive sleep apnea effective July 30, 2007, the date service connection was granted.  As this increase does not represent the maximum benefit available for the disability, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a December 2011 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in an August 2016 statement, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

Under the provisions of the VA Adjudication Procedure Manual (M21-1MR), a VA Form 646, Statement of Accredited Representative in Appealed Case, can be executed prior to certification of an appeal when, in pertinent part, a hearing was not conducted or when exceptional circumstances indicate that an opportunity should be extended to the representative to execute VA Form 646.  See M21-1MR, Part I, Chapter 5, Section F (August 16, 2016).  The Board acknowledges that a completed VA Form 646 is not of record pertaining to the issue on appeal.  However, as noted above, the Veteran had requested a Board hearing which was subsequently withdrawn.  Moreover, the record does contain an Informal Hearing. Presentation, submitted in September 2016, from the Veteran's representative.  Accordingly, the Board finds additional action for the purpose of soliciting additional argument from the Veteran's representative is not required.

Additional evidence, in the form of VA mental health treatment records dated from January 2014 to February 2014, were associated with the claims file in December 2014, subsequent to the most recent, November 2014 supplemental statement of the case issued for the appeal herein.  The Veteran did not waive review of this evidence.  However, this evidence is duplicative of prior evidence, namely the Veteran has a diagnosis of sleep apnea.  Therefore, it is not necessary to remand the claim to the Agency of Original Jurisdiction (AOJ) for consideration of the evidence.  See 38 C.F.R. § 20.1304 (c) (2015).

A claim to reopen entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, has been raised by the record in a December 2014 Form 9, substantive appeal, and in an August 2016 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Throughout the entire rating period, the Veteran's obstructive sleep apnea has been manifested by required use of a continuous airway pressure (CPAP) machine.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appeal for a higher initial rating arose from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for obstructive sleep apnea.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103 (a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159 (b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations under 38 U.S.C.A. § 5103 (a).  38 C.F.R. § 3.159 (b)(3).  Rather, a notice of disagreement contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159 (b)(3) (2015).  Here, the RO provided the Veteran the required statement of the case in October 2011, which cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and available private treatment records, have been obtained and associated with the claims file.  In August 2008 Veteran also provided authorization to request private treatment records from The Neurology Center and Associates in Otolaryngology.  In October 2008 and November 2008 correspondence, the Veteran was notified that the addresses submitted for these providers were incorrect.  The Veteran was directed to return an Authorization and Consent to Release Information form to allow VA to obtain the treatment information, or to obtain the records on his own and submit them to the VA.  The Veteran did not provide a new authorization form and private records from these medical provider were not submitted by the Veteran.  Thus, a remand for such records is not warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided a VA examination, relevant to the issue on appeal in December 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the December 2009 VA examiner considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  Moreover, the Veteran has not alleged his obstructive sleep apnea has increased in severity since the June 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the December 2009 VA examination of record is adequate to adjudicate the Veteran's initial rating claim for obstructive sleep apnea and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the matters adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Merits of the Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Further, a disability rating may require reevaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The issue on appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for sleep apnea.  The Veteran seeks an initial rating in excess of 50 percent for obstructive sleep apnea.  

The Veteran's obstructive sleep apnea is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847 (2015).  Under DC 6847, a 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as CPAP machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

Turning to the relevant evidence of record, a November 2008 private polysomnogram report recommended the Veteran return for an overnight trial of a CPAP machine.  A November 2008 private medical record also endorsed a diagnosis of severe obstructive sleep apnea and noted symptoms of very loud disruptive snoring, disordered breathing and excessive daytime sleepiness. 

The Veteran was provided a VA miscellaneous respiratory conditions examination in December 2009.  The December 2009 VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The December 2009 VA examiner diagnosed severe sleep apnea with hypersomnia and noted the Veteran needed to use but was not able to use a CPAP machine due to nasal congestion.  The December 2009 VA examiner noted sleep apnea symptoms of daytime hypersomnolence, snoring, and sleep disruption as well as a history of night sweats and orthopnea.  The December 2009 VA examiner also reported the Veteran experienced morning headaches and occasional sleep paralysis but denied trouble concentrating and restless legs syndrome.  However, the December 2009 VA examiner found there was no history of lung or chest trauma, no history of respiratory system neoplasm, no history of pulmonary embolism, no history of respiratory failure, no history of paroxysmal nocturnal dyspnea and no history of shortness of breath. 

VA treatment records also reflect complaints related to the Veteran's obstructive sleep apnea.  A September 2013 VA treatment record stated the Veteran reported his sleep apnea resulted in being tired all the time, that it was difficult to motivate himself, and that he had no desire to go to work, although he did work.  In a January 2014 VA treatment record, the Veteran reported a history of episodes of acute anxiety, for example while wearing a CPAP machine.  The January 2014 VA treatment record also stated the Veteran reported feelings of detachment from others, which appeared to be accounted for by his sleep apnea, as he described being so tired that he needed to reserve his social energy.  The January 2014 VA treatment record also attributed the Veteran's symptoms of irritability, difficulty concentrating, and trouble falling and staying asleep to his sleep apnea.  April 2014 and May 2014 VA treatment records reflect the Veteran had a raspy voice due to sleep apnea and allergies.

In sum, the evidence of record shows that, throughout the rating period, the Veteran's sleep apnea was of enough severity to require the use of a CPAP machine, although he was unable to tolerate it.  The evidence does not show that the Veteran's sleep apnea resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that it required tracheostomy.  In fact, the December 2009 VA miscellaneous respiratory conditions examiner did not indicate the Veteran's obstructive sleep apnea manifested in cor pulmonale, or required tracheostomy.  The December 2009 VA examiner specifically found the Veteran had no history of respiratory failure.  The Board affords great probative weight to this examiner's lack of findings of these manifestations, as the examiner reviewed the record, and the opinion is consistent with the other evidence of record and was based on the examiner's knowledge and experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  As such, the record does not demonstrate that the Veteran was entitled to a rating in excess of 50 percent for obstructive sleep apnea at any time during the rating period.

The Veteran is competent to report symptoms related to his obstructive sleep apnea that come to him through his senses, such as morning headaches, tiredness, difficulty with motivation, irritability, difficulty concentrating, disordered breathing, and similar symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to whether the severity of his hearing loss meets the diagnostic criteria for a higher rating.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b)(1) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Here, the symptoms of the Veteran's obstructive sleep apnea are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of those symptoms. Essentially, the Veteran reported morning headaches, daytime hypersomnolence, snoring, sleep disruption, irritability, difficulty concentrating, tiredness, disordered breathing and difficulty with motivation among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating for his obstructive sleep apnea.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Additionally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

A claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record in this case.  The evidence of record, specifically the December 2009 VA miscellaneous respiratory examination report, stated the Veteran was employed full-time.  Moreover, the Veteran has not asserted that he was unemployed due to his obstructive sleep apnea.  Therefore, further consideration of a TDIU is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, an initial evaluation in excess of 50 percent is not warranted for the Veteran's obstructive sleep apnea at any point during the rating period on appeal.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against entitlement to an intial rating in excess of 50 percent for obstructive sleep apnea, the appeal is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 50 percent for obstructive sleep apnea is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


